EXHIBIT 10.1

 

CONSULTANT AGREEMENT

 

This agreement, dated as of February 16, 2020, is entered into by and between:

 

Daniel Shih, holder of Republic of China (Taiwan) passport number 314714051
(“Consultant”),

 

and

 

AERKOMM INC., a Nevada corporation., 923 Incline Way, Suite 39, Incline Village,
Nevada 89451-9467, USA (“Client”).

 

The parties agree as follows:

 

Client hereby appoints Consultant, and Consultant hereby accepts such
appointment, to serve as a consultant to Client and to perform the services
specified in paragraph 2.1 to the extent reasonably required from time to time
by Client from the date hereof through the Termination Date (as defined below),
pursuant to the terms and conditions of this Agreement.

 

1. INDEPENDENT CONTRACTOR STATUS

 

1.1 The parties expressly intend that Consultant is an independent contractor
and not an employee, agent, joint venturer or partner of Client, or any of its
subsidiaries, for any purpose whatsoever. Consultant will determine the method,
details and means of performing the services set forth in this Agreement. None
of the provisions of this Agreement shall be interpreted or construed as
creating or establishing a relationship of employer and employee between
Consultant and Client, or any of its subsidiaries, for any purpose whatsoever.

 

1.2 Consultant acknowledges and understands that during the term of this
Agreement Client may from time to time contract with others to perform similar
services.

 

1.3 Nothing in this Agreement shall prevent Client from determining in its sole
judgment the quality or effectiveness of Consultant’s efforts made and results
achieved.

 

1.4 Consultant does not have the power to enter into any contracts on behalf of
Client and, without limiting the generality of the foregoing, to authorize any
borrowing, financial commitments, lending, pledging, selling, assigning or
employment by Client. Consultant will not perform, or be expected or obligated
to perform, any broker-dealer, finder, investment banking or investment advisor
functions or services, as further elaborated in paragraph 2.4.

 

2. SERVICES TO BE PERFORMED BY CONSULTANT

 

2.1 Consultant shall establish and implement a business development strategy for
Client. He shall use the title “Business Development Consultant.”

 

2.2 Consultant will determine the method, details and means of performing the
service referred to in paragraph 2.1, provided, however, that Client retains the
right to approve or disapprove the activities of Consultant in connection with
the foregoing services. Consultant shall immediately cease any activity
disapproved of by Client.

 

2.3 Client will make available to Consultant sales and marketing materials
reasonably requested by Consultant in order for Consultant to carry out his
obligations under this Agreement. Client may, at its sole discretion, make
available and provide Consultant, at his request and free of any charge or fee,
with any software, information, documentation, resources and/or equipment
relating to Client’s business for use by Consultant during any trade shows or
meetings which Consultant may attend in furtherance of this Agreement.

 



1

 

 

2.4 Client and Consultant acknowledge that Consultant is NOT a state or
federally registered or licensed securities broker-dealer or investment banker
or agent of a registered or licensed securities broker-dealer or investment
banker, nor is anyone associated with Consultant a licensed or registered
securities broker-dealer or investment advisor or affiliated with one in any
way. Not having such registrations, licenses or qualifications, Client and
Consultant agree and acknowledge that Consultant will not perform, or be
expected or obligated to perform, any broker-dealer, finder, investment banking
or investment advisor functions or services pursuant to Consultant’s obligations
hereunder. This includes but is not limited to participating in any type of
money raising activities, either directly or indirectly. In addition, all
compensation received or to be received by Consultant hereunder shall under no
circumstances be construed as a “brokerage commission” or finder’s fee.

 

3. FURTHER OBLIGATIONS OF CONSULTANT

 

3.1 Consultant shall be solely responsible for providing his own insurance,
including third party liability insurance.

 

3.2 Except as set forth in paragraph 2.3 above, Consultant shall be solely
responsible for providing all tools, materials and equipment necessary for
completion of his obligations under this Agreement.

 

3.3 Upon termination of this Agreement for any reason whatsoever, Consultant
shall immediately return to Client all equipment, documentation, information and
other property provided by Client without retaining any copy, specifically
including, but not limited to, any software, information, documentation,
resources and/or equipment referred to in paragraph 2.3 or otherwise received by
Consultant from or on behalf of Client.

 

4. EXPENSES

 

4.1 Consultant shall provide Client with details of any travel undertaken by
Consultant pursuant to this Agreement, including, but not limited to, dates,
duration, location, purpose, itinerary and persons met.

 

4.2 Client shall reimburse Consultant for actual, necessary and reasonable air
travel expenses undertaken by Consultant pursuant to this Agreement up to a
maximum of Twenty Thousand U.S. Dollars (US$20,000) each calendar month but
only, and to the extent to which, Consultant provides receipts for such
expenses. Consultant understands and agrees that no expense will be reimbursed
unless proven by documented receipts.

 

4.3 Client shall reimburse Consultant for actual, necessary and reasonable
travel-related hotel and meal expenses undertaken by Consultant pursuant to this
Agreement up to a maximum of Ten Thousand U.S. Dollars (US$10,000) each calendar
month but only, and to the extent to which, Consultant provides receipts for
such expenses. Consultant understands and agrees that no expense will be
reimbursed unless proven by documented receipts.

 

4.4 The provisions of Sections 4.2 and 4.3 shall have effect from January 1,
2020.

 



2

 

 

5. COMPENSATION

 

Client shall pay Consultant the sum of Ten Thousand U.S. Dollars (US$10,000)
each month (the “Monthly Retainer”) until the Termination Date (as defined in
this Agreement). The payment of each Monthly Retainer, or any pro rata portion
thereof in the event of termination of this Agreement before the Termination
Date, shall be made on or before the seventh (7th) calendar day following the
end of the relevant month or following the date of termination of this
Agreement, whichever occurs earlier.

 

6. CONSULTANT REPORTING

 

Consultant shall make monthly reports to the management of Client, or such other
persons as Client may direct, of his activities and planned activities pursuant
to this Agreement. Consultant acknowledges that such reporting may be to
employees or directors of companies which are affiliated with Client.

 

7. TERMINATION OF AGREEMENT

 

7.1 Notwithstanding any other provision of this Agreement, this Agreement shall
terminate automatically on the occurrence of any of the following events,
whichever occurs the earliest (the “Termination Date”): (1) one year from the
date of this Agreement; (2) death or disability of Consultant; (3) Consultant’s
bankruptcy, dissolution or otherwise winding up of his business or affairs, (4)
conviction by any court in any country of Consultant of a serious crime, (5)
assignment of this Agreement or any duties or obligations under this Agreement
by either party without the express written consent of the other party, or (6)
termination pursuant to paragraphs 7.2 or 7.3. As used herein, “disability”
means the failure of Consultant to perform his obligations pursuant to this
Agreement for a period of more than thirty (30) days for any reason, including,
without limitation any physical or mental condition.

 

7.2 Should Client default in the performance of this Agreement, or materially
breach any of its provisions, Consultant may terminate this Agreement
immediately by giving written notice to Client.

 

7.3 Should Consultant default in the performance of this Agreement, or
materially breach any of its provisions, Client may terminate this Agreement
immediately by giving written notice to Consultant.

 

7.4 Either party may terminate this Agreement with or without cause, at any time
upon fifteen (15) days prior written notice to the other party

 

7.5 In the event of a termination of this Agreement prior to one year from the
date of this Agreement, the sole obligation of Client shall be to pay the pro
rata amount of the Monthly Retainer due under Section 5 and any documented
expenses under Section 4.2.

 

8. FOREIGN CORRUPT PRACTICES ACT COMPLIANCE

 

Client advises Consultant that the United States Foreign Corrupt Practices Act
(“FCPA”) prohibits any offer, payment, promise to pay, or authorization of the
payment of money or anything of value (including money, gifts, preferential
treatment and any other sort of advantage), either directly or indirectly, by a
United States person, including Client, or any of its contractors, such as
Consultant, subsidiaries, affiliates or agents, to any person, while knowing
that all or a portion of such money or thing of value will be offered, given or
promised, directly or indirectly, to a foreign official to influence the foreign
official in his or her official capacity, induce the foreign official to do or
omit to do an act in violation of his or her lawful duty, or to secure any
improper advantage in order to assist in obtaining or retaining business for or
with, or directing business to, any person.

 



3

 

 

Consultant understands and agrees that Consultant may not and will not, directly
or indirectly, offer, promise, grant or authorize the giving of money or
anything else of value to any person, while knowing that all or a portion of
such money or thing of value will be offered, given or promised, directly or
indirectly, to a foreign official to influence the foreign official in his or
her official capacity, induce the foreign official to do or omit to do an act in
violation of his or her lawful duty, or to secure any improper advantage in
order to assist in obtaining or retaining business for or with, or directing
business to, any person.

 

Consultant understands that these legal restrictions apply fully to Consultant
with regard to Consultant’s activities in the course of or in relation to
Consultant’s retention by Client, regardless of Consultant’s physical location.
Consultant represents and warrants that Consultant fully understands and will
act in accordance with all applicable laws regarding anti-corruption, including
the FCPA, the U.K. Bribery Act, and any other applicable national, state and
international laws related to anti-corruption. Consultant agrees that he will
not take any action which would cause Client to be in violation of the FCPA or
any other applicable anti-corruption law, regulation or Client policy or
procedure.

 

Consultant further represents and warrants that Consultant will know and
understand, and act in accordance with, all Client policies and procedures
related to anti-corruption and business conduct. Consultant agrees to attend all
mandatory compliance training. Consultant undertakes to duly notify Client if
Consultant becomes aware of any such violation of Client policies or procedures,
or any other violation of law, committed by Consultant or any other person or
entity, and to indemnify Client for any losses, damages, fines and/or penalties
which Client may suffer or incur arising out of or incidental to any such
violation committed by Consultant. Consultant also represents and warrants that
Consultant will disclose to the Client if Consultant or any member of
Consultant’s family is an official of a foreign government or foreign political
party, or is a candidate for foreign political office.

 

In case of any breach of this Section 8, Client may suspend or terminate this
Agreement at any time without notice or indemnity.

 

9. CONFIDENTIALITY

 

For purposes of this Agreement, “Confidential Information” includes any
information in any form or medium, including without limitation written records,
documents, computer-readable disks, tapes, printouts, sound recordings,
photographs, reproductions, sketches, notes, or copies or excerpts of them, or
other documents or materials that Client considers (acting at all times
reasonably and in good faith) confidential, whether or not marked as
confidential. Confidential Information includes inventions, software, source
code, object code, algorithms, procedures, databases, compilations, technical
data, formulas, theories, methods, equipment, samples, designs, data,
specifications, drawings, blueprints, prototypes, models, business plans,
customer lists, contacts and information, sales and marketing reports,
proposals, prices, costs, personnel and payroll records, mailing lists,
accounting records, and other trade secrets and information concerning the
businesses and other ventures which Client or its affiliates now operates or may
operate in the future made by Client or its affiliates. In regard to the above,
Consultant agrees as follows:

 

(a) during the term of this Agreement, Consultant will not disclose or make use
of any Confidential Information except as authorized in writing by Client;

 



4

 

 

(b) after the termination of this Agreement, Consultant will not disclose or
make use of any Confidential Information for any purpose, either on his own
behalf or on behalf of another person, entity or business;

 

(c) during the term of this Agreement, Consultant will not provide to Client or
make use of any trade secrets or other confidential information belonging to a
third party without the express written approval of both Client and such third
party;

 

(d) Consultant represents that he is not subject to any confidentiality,
non-competition or other agreement with any third party that would conflict with
this Agreement or prevent him from performing all his obligations under this
Agreement;

 

(e) upon demand by Client or upon termination of this Agreement for any reason,
Consultant will immediately assemble all property and records of Client or its
affiliates in his possession or under his control, including all copies,
excerpts, derivations and duplications thereof and all Confidential Information,
and return them promptly and unconditionally to Client;

 

(f) Consultant agrees that during the term of this Agreement and for a period of
one (1) year after the Termination Date, he will not, either directly or
indirectly, for himself or for any other person or entity, hire, solicit or
induce any independent contractor, consultant or employee of the Company to
leave their employment or engagement or to cease doing business with Client; and

 

(g) the provisions of Section 9 will survive the termination of this Agreement

 

10. TRADE SECRETS

 

10.1 Consultant covenants and agrees with Client that he will not at any time,
including after the Termination Date, without the prior written consent of
Client, directly or indirectly use or disclose to any person, except duly
authorized officers or directors of Client or its affiliates entitled thereto,
any trade secret, business data or other information acquired by him by reason
of his involvement and association with Client.

  

10.2 As it is recognized by all the parties that irreparable damage would result
from any violation of paragraph 10.1, it is expressly agreed that, in addition
to any and all of the remedies available to it, each party will have the
immediate remedy of injunction or such other equitable relief as may be decreed
or issued by any arbitral panel or court of competent jurisdiction to enforce
paragraph 10.1.

 

10.3 In the event that any clause or operation of paragraphs 10.1 or 10.2 is
unenforceable or declared invalid for any reason whatever, such unenforceability
or invalidity will not affect the enforceability or validity of the remaining
portions of paragraphs 10.1 or 10.2 and such unenforceability or invalidity will
be severable from such paragraphs and this Agreement.

 

10.4 The provisions of Section 10 shall survive the Termination Date.

 

5

 

 

11. NON-COMPETE CLAUSE

 

11.1 Consultant shall not own, manage, operate, consult or be employed in a
business substantially similar to, or competitive with, the present business of
Client or its affiliates or such other business activity in which Client or its
affiliates may substantially engage during the term of this Agreement.

 

11.2 Consultant shall not, directly or indirectly, manage, operate, consult or
be employed in a business substantially similar to, or competitive with, the
present business of Client or its affiliates or such other business activity in
which Client or its affiliates may substantially engage for a period of one (1)
year after the Termination Date. This post-contractual non-competition provision
is included because Client may, in reliance on this provision, provide
Consultant access to trade secrets, customers and other confidential data,
technologies, proprietary management or production methods, sensitive
information regarding client accounts, future products, marketing plans and good
will. Consultant acknowledges that sharing of such trade secrets, proprietary
technology and valuable relationships, inter alia, would cause irreparable
material damage to Client. Consultant agrees to treat said information as
confidential and not to use said information on his own behalf or disclose same
to any third party. Consultant also agrees to take reasonable security measures
to prevent accidental disclosure.

 

11.3 Consultant acknowledges and agrees that any actual or potential opportunity
within the scope of business of Client, which comes to the attention of
Consultant during the term of this Agreement, shall be made available to Client.

 

11.4 In the event that any clause or operation of paragraph 11.2 is
unenforceable or declared invalid for any reason whatever, such unenforceability
or invalidity will not affect the enforceability or validity of the remaining
portions of paragraph 11.2 and such unenforceability or invalidity will be
severable from such paragraph and this Agreement.

 

11.5 The provisions of Section 11 shall survive the Termination Date.

 

12. INDEMNIFICATION

 

12.1 Consultant shall hold harmless and indemnify Client against any and all
liability imposed or claimed, including attorneys’ fees and other legal
expenses, arising directly or indirectly from any act or failure of Consultant,
including all claims relating to the injury, disability or death of any person,
including Consultant, or damage to any property suffered or experienced in the
course of fulfilling Consultant’s obligations under this Agreement, except if
and to the extent that such liability arises or results from Client’s or its
employees’ or agents’ fraud, willful default or gross negligence.

 

12.2 Consultant will indemnify and hold harmless Client from and against:

 

(a) any and all liabilities, whether accrued, absolute, contingent or otherwise,
in regard to any taxes, government withholdings and similar liabilities or
deductions for amounts paid to Consultant;

 

(b) any and all damage or deficiencies resulting from any misrepresentation or
material breach of this Agreement by Consultant; and

 

(c) any and all actions, suits, proceedings, demands, assessments, judgments,
costs and attorneys’ fees and other legal expenses incident to any of the
foregoing.

 

13. GENERAL PROVISIONS

 

13.1 Entire Agreement. This Agreement supersedes any and all agreements, either
oral or in writing, with respect to the services of Consultant, and contains all
of the covenants and agreements with respect to such services in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducement, promises or agreements, oral or otherwise, with regard to this
Agreement or the services to be rendered under it have been made by anyone which
are not embodied herein. Any modification of this Agreement must be made in
writing and signed by Consultant and Client.

 



6

 

 

13.2 Partial Invalidity. If any provision of this Agreement is held to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force without being impaired or invalidated in any way. The
parties shall use all reasonable endeavors to replace the invalid, void or
unenforceable provision by a valid provision the effect of which is as close as
possible to the intended effect of the invalid, void or unenforceable provision.

 

13.3 Headings. The headings in this Agreement form no part of the agreement
between the parties and will be deemed to have been inserted for convenience
only and will not affect the construction hereof.

 

13.4 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
California, USA, exclusive of conflict or choice of law rules.

 

The parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding the provision in the preceding paragraph
with respect to applicable substantive law, any arbitration conducted pursuant
to the terms of this Agreement shall be governed by the U.S. Federal Arbitration
Act (9 U.S.C., Secs. 1-16).

 

13.5 Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, shall be determined by arbitration in San José,
California, USA before three arbitrators. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures and in
accordance with the Expedited Procedures in those Rules. In any arbitration
arising out of or related to this Agreement, the arbitrators are not empowered
to award punitive or exemplary damages, except where permitted by statute, and
the parties waive any right to recover any such damages. Judgment on the Award
may be entered in any court having jurisdiction. This paragraph 13.5 shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction.

 

  Aerkomm Inc.       DATED:  February 16, 2020 By: /s/ Jeffrey Wun Name: 
Jeffrey Wun   Title: CEO       DATED:  February 16, 2020 By:   /s/ Daniel Shih  
Daniel Shih

 

 

7



 

